 


110 HR 4750 IH: Tax Relief and Fulfilling Our Obligation to Patriotic Soldiers Act of 2007
U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 4750 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2007 
Mr. King of New York introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income any enlistment, accession, reenlistment, retention, or incentive bonus paid to a member of the Armed Forces and to amend title 37, United States Code, to require the Secretary of Defense to continue to pay to a member of the Armed Forces who is retired or separated from the Armed Forces due to a combat-related injury certain bonuses that the member was entitled to before the retirement or separation and would continue to be entitled to if the member was not retired or separated. 
 
 
1.Short titleThis Act may be cited as the Tax Relief and Fulfilling Our Obligation to Patriotic Soldiers Act of 2007. 
2.Exclusion from gross income of enlistment and reenlistment bonuses for members of the armed forces 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Qualified bonusGross income does not include a qualified bonus.. 
(b)Qualified bonus definedSubsection (d) of section 112 of such Code (relating to definitions), as redesignated by subsection (a), is amended by adding at the end the following new paragraph: 
 
(6)Qualified bonus 
(A)In generalThe term qualified bonus means an enlistment, accession, reenlistment, retention, incentive, or other bonus paid by the Secretary concerned to a member of the Armed Forces of the United States in exchange for the agreement of the member to accept a commission as an officer, extend an active service commitment as an officer, enlist, reenlist, or extend an enlistment as an enlisted member in an active or reserve component, or enter into a reserve affiliation agreement. 
(B)Other definitionsFor purposes of subparagraph (A), the terms active service, enlisted member, officer, and Secretary concerned have the meanings given to such terms in section 101 of title 10, United States Code.. 
(c)Conforming amendments 
(1)Section 2201 of such Code is amended by striking section 112(c) both places it appears and inserting section 112(d). 
(2)The heading for section 112 of such Code is amended by inserting and other before compensation.  
(3)Section 3401(a)(1) of such Code is amended by inserting and other before compensation. 
(4)The table of sections for part III of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 112 and inserting the following new item: 
 
 
Sec. 112. Certain combat zone and other compensation of members of the Armed Forces.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2007. 
3.Continuation of certain bonus payments to members of the Armed Forces retired or separated due to a combat-related injury 
(a)Payment requiredChapter 17 of title 37, United States Code, is amended by inserting after section 903 the following new section: 
 
904.Continued payment of bonuses to members retired or separated due to combat-related injuries 
(a)Payment requiredIn the case of a member of the armed forces who is retired or separated for disability under chapter 61 of title 10, due to a combat-related injury, the Secretary of Defense shall require the continued payment to the member of any bonus described in subsection (b) that the member— 
(1)was entitled to immediately before the retirement or separation of the member; and 
(2)would continue to be entitled to if the member was not retired or separated. 
(b)Covered bonusesThe bonuses referred to in subsection (a) are the following (numbers refer to the corresponding section in chapter 5 of this title): 
(1)301b. Special pay for aviation career officers extending period of active duty. 
(2)301d. Multiyear retention bonus for medical officers of the armed forces. 
(3)301e. Multiyear retention bonus for dental officers of the armed forces. 
(4)302d. Accession bonus for registered nurses. 
(5)302h. Accession bonus for dental officers. 
(6)302j. Accession bonus for pharmacy officers. 
(7)302k. Accession bonus for medical officers in critically short wartime specialties. 
(8)302l. Accession bonus for dental specialist officers in critically short wartime specialties. 
(9)308. Reenlistment bonus. 
(10)308b. Reenlistment bonus for members of the Selected Reserve. 
(11)308c. Bonus for affiliation or enlistment in the Selected Reserve. 
(12)308g. Bonus for enlistment in elements of the Ready Reserve other than the Selected Reserve. 
(13)308h. Bonus for reenlistment, or voluntary extension of enlistment in elements of the Ready Reserve other than the Selected Reserve. 
(14)308i. Prior service enlistment bonus. 
(15)308j. Affiliation bonus for officers in the Selected Reserve. 
(16)309. Enlistment bonus. 
(17)312. Special pay for nuclear-qualified officers extending period of active duty. 
(18)312b. Nuclear career accession bonus. 
(19)312c. Nuclear career annual incentive bonus. 
(20)315. Engineering and scientific career continuation pay. 
(21)316. Bonus for members with foreign language proficiency. 
(22)317. Special pay for officers in critical acquisition positions extending period of active duty. 
(23)318. Special pay for special warfare officers extending period of active duty. 
(24)319. Surface warfare officer continuation pay. 
(25)321. Judge advocate continuation pay. 
(26)322. 15-year career status bonus for members entering service on or after August 1, 1986. 
(27)323. Retention incentives for members qualified in critical military skills or assigned to high priority units. 
(28)324. Accession bonus for new officers in critical skills. 
(29)326. Incentive bonus for conversion to military occupational specialty to ease personnel shortage. 
(30)327. Incentive bonus for transfer between armed forces. 
(31)329. Incentive bonus for retired members and reserve component members volunteering for high-demand, low-density assignments. 
(32)330. Accession bonus for officer candidates. 
(c)Time for paymentA bonus required to be paid to a member under this section shall be paid to the member in a lump sum not later than 30 days after the date of the retirement or separation of the member, notwithstanding any terms to the contrary in the agreement under which the bonus was originally authorized. 
(d)Combat-related injury definedIn this section, the term combat-related injury means an injury— 
(1)for which the member was awarded the Purple Heart; or 
(2)that was incurred (as determined under criteria prescribed by the Secretary of Defense)— 
(A)as a direct result of armed conflict; 
(B)while engaged in hazardous service; 
(C)in the performance of duty under conditions simulating war; or 
(D)through an instrumentality of war.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 903 the following new item: 
 
 
904. Continued payment of bonuses to members retired or separated due to combat-related injuries.. 
 
